Exhibit 10-l(i)


HUMAN RESOURCES COMMITTEE


APPROVED, NOVEMBER 18, 2004

        RESOLVED, that further contributions to the Stock Savings Plan (“SSP”)
of SBC Communications Inc. (the “Corporation”) may not be made after December
31, 2004, except for the crediting of dividend equivalents and stock options on
previously deferred amounts; and

        RESOLVED FURTHER, that the Senior Executive Vice President-Human
Resources and Communications is hereby granted the authority to approve changes
to the SSP as necessary or appropriate to effect the changes approved by this
resolution as well as changes that may be necessary to conform the SSP to
applicable tax law and regulations, and that the appropriate officers of the
Corporation are authorized and directed to do or cause to be done any and all
acts and things, including, but not limited to, obtaining such governmental
approvals, making such filings, and executing such agreements and other
documents that they may deem necessary or appropriate to carry out the purpose
of the foregoing resolution.